 



Exhibit 10.1
June 26, 2007
Scott Devitt
13582 Wyecrosse Court
Bristow, VA 20136
Dear Scott,
On behalf of Blue Nile, Inc. (the “Company”), I am pleased to offer you the
position of Chief Financial Officer, reporting to Diane Irvine. The terms of
your relationship with the Company will be as indicated herein.

  1.   Position. You will become the Chief Financial Officer for the Company. As
such, you will have responsibilities as determined by the President. The Company
may change your position, duties, and reporting relationship from time to time
in its discretion.     2.   Base Salary. You will be paid a monthly salary of
$16,667 less payroll deductions and all required withholdings which represents
an annualized rate of $200,000. Your wage will be payable in accordance with the
Company’s standard payroll policies. The Company may modify your compensation
from time to time in its discretion.     3.   Performance Bonus. You will be
eligible to earn an annual performance bonus with a target payout of $100,000.
The target will be pro rated for fiscal year 2007 based on your start date. Your
performance bonus can range from 0% to 200% of target based on the performance
of the Company and your individual performance against key objectives.     4.  
Signing Bonus. You will be paid a signing bonus of $200,000, with 50% earned and
paid upon your date of employment and 50% paid on your one year anniversary with
the Company subject to your continued employment at that time.     5.   Stock
Options. We will recommend to the Board of Directors or Subcommittee thereof,
that you be granted a non statutory stock option to purchase 45,000 shares of
common stock of the Company. The exercise price will be the closing sales price
(or the closing bid, if no sales were reported) as quoted on the NASDAQ Stock
Market LLC on the last market trading day prior to the date of grant. One eighth
(1/8) of the shares subject to such option will vest on the six month
anniversary of your hire date and one forty-eighth (1/48) of the shares subject
to such option will vest each month thereafter as long as your employment
continues with the Company. The Company’s 2004 Equity Incentive Plan, the Grant
Notice and the Stock Option Agreement shall govern the terms of this option
grant in all respects.     6.   Restricted Stock Units. We will recommend to the
Board of Board of Directors or Subcommittee thereof, that you be granted 6,500
restricted stock units. One fourth (1/4) of the restricted stock units will vest
on each anniversary of your hire date as long as your employment continues with
the Company. The Company’s 2004 Equity Incentive Plan, the Restricted Stock Unit
Grant Notice and the Restricted Stock Unit Award Agreement shall govern the
terms of this grant in all respects.     7.   Benefits. You will be eligible to
participate in our healthcare and dental benefits, life and disability
insurance, and a 401(k) plan effective on the first of the month following your
date of hire in accordance with the terms of the applicable plans. The Company
may modify your benefits from time to time in its discretion.     8.  
Relocation. We will reimburse you for your reasonable relocation expenses.    
9.   Standard Employee Agreement. As a condition to your employment, you are
required to sign and comply with the Company’s standard Employee Nondisclosure,
Proprietary Information, Inventions, Nonsolicitation and Noncompetition
Agreement.

 



--------------------------------------------------------------------------------



 



  10.   Employee Handbook. As a Company employee, you will be expected to abide
by the Company’s rules and standards. You further understand that you will be
required to acknowledge and sign that you have received a copy of the Company’s
Employee Handbook and that you understand the Company’s policies set forth in
the Company’s Employee Handbook.     11.   Federal Immigration Law. For purposes
of federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.     12.   At-Will Employment. Your employment is at-will, as
defined under applicable law. This means you may voluntarily quit at any time,
for any reason or for no reason, simply by notifying the Company. Likewise, the
Company may terminate your employment at any time, for any lawful reason or for
no reason, with or without cause or advance notice. This at-will employment
relationship cannot be changed except in a writing signed by a Company officer.
    13.   Entire Agreement. This offer letter agreement, together with your
Employee Nondisclosure, Proprietary Information, Inventions, Nonsolicitation and
Noncompetition Agreement, constitutes the complete and exclusive statement of
your employment agreement with the Company. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether
written or oral.     14.   Start Date. July 23, 2007.

Again, let me indicate how pleased we all are to extend this offer, and how much
we look forward to working together. Please indicate your acceptance by signing
and returning the enclosed copy of this letter.
Very truly yours,
Blue Nile Inc.

     
/s/ Mark Vadon
   
 
   
Mark Vadon, CEO
   

The foregoing terms and conditions are hereby accepted:

         
Signed:
       /s/ Scott Devitt    
 
       
 
       Scott Devitt    
 
       
Dated:
       6/27/2007    
 
       

 